IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


U.S. BANK, N.A.,                            : No. 233 MAL 2020
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
             v.                             :
                                            :
                                            :
STEVEN M. SCHWARTZ AND ALMA B.              :
SCHWARTZ,                                   :
                                            :
                    Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 15th day of September, 2020, the Petition for Allowance of Appeal

is DENIED.